United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Ann Arbor, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Timothy E. McDaniel, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-257
Issued: April 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 4, 2013 appellant, through counsel, filed a timely appeal from the June 11,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.

1
2

5 U.S.C. §§ 8101-8193.

Appellant submitted additional evidence after OWCP’s June 11, 2013 decision, but the Board cannot consider such
evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On February 5, 2007 OWCP accepted that appellant, then a 46-year-old food service
worker, sustained rotator cuff tendinitis of her left shoulder due to performing her repetitive
work duties over time, including placing dirty dishes in a dish washer and then putting away the
clean dishes. Appellant received compensation on the daily rolls for periods of partial and total
disability.3
In a November 17, 2009 letter, OWCP advised appellant of its proposed termination of
her wage-loss compensation and medical benefits based on its determination that she ceased to
have residuals of her accepted work injury. It indicated that the weight of the medical evidence
with respect to this matter rested with the well-rationalized May 14, 2009 report of
Dr. Emmanuel Obianwu, a Board-certified orthopedic surgeon serving as an impartial medical
specialist.4 Appellant was provided 30 days from the date of the letter to submit evidence and
argument challenging the proposed termination action.
Appellant submitted a November 3, 2009 report in which Dr. James Richardson, an
attending Board-certified physical medicine and rehabilitation physician, reported his
examination findings on that date and indicated that it might take “months to years” before her
left shoulder was “fully optimized.”
In a December 17, 2009 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective December 17, 2009. It indicated that the report of Dr. Richardson
was of limited probative value and that the weight of the medical evidence continued to rest with
the opinion of Dr. Obianwu.
On June 6, 2013 OWCP received a May 31, 2013 letter in which appellant, through
counsel, requested reconsideration of OWCP’s December 17, 2009 decision terminating her
compensation. Counsel stated that appellant wished to appeal OWCP’s “denial of her right to
file her CA-2a [n]otice of [r]ecurrence on the grounds that the original injury sustained while
employed at the [employing establishment] Hospital in Ann Arbor has become a permanent
injury.” Counsel asserted that he only discovered in 2013 that certain medical records submitted
by appellant to Tracy Sockow, an official of the employing establishment, were wrongfully
withheld by Ms. Sockow and were not submitted in a timely manner to OWCP. Therefore,
appellant’s compensation was terminated without OWCP having received all the evidence that
was submitted. Counsel indicated that on December 1, 2009 appellant was treated by Dr. Mary
Theisen-Goodvich, an attending clinical psychologist, and that on December 8, 2009 she was

3

In January 2008, appellant began working 20 hours per week in a limited-duty position for the employing
establishment.
4

Dr. Obianwu stated that, based on the clinical examination, appellant’s left rotator cuff tendinitis had completely
resolved. He noted that nonwork-related conditions were responsible for appellant’s continuing left shoulder
problems.

2

treated by Dr. Richardson and Dr. Ryan Topham, both Board-certified physical medicine and
rehabilitation physicians. He asserted that appellant took each record to Ms. Sockow well
within 30 days of OWCP’s November 17, 2009 preliminary determination letter and stated:
“However, Ms. Sockow, intentionally withheld these records and submitted them
to OWCP after the 30-day deadline had passed. In the trial hearing of [appellant’s
Equal Employment Opportunity Commission (EEOC) case], … the trial
testimony established that [Ms. Sockow] failed to submit [appellant’s] medical
information to OWCP in a timely manner, as required. Ms. Sockow deliberately
sent in some medical records almost one year after receiving them from
[appellant].
“In the instant case, Ms. Sockow intentionally withheld sending [appellant’s]
medical records to OWCP in order to make sure the decision to terminate her
from workers’ compensation benefits was made final. [She] did everything she
could to prevent [appellant] from receiving a fair hearing. The evidence from the
transcripts and testimony of the previously mentioned EEOC case is
overwhelming that Ms. Sockow engaged in a corrupt manner and deliberately
engaged in a manner to sabotage [appellant’s] chances of receiving workers’
compensation benefits…. [Appellant] was denied due process and equal
protection of the laws…. Therefore, we are requesting that [appellant] be given a
fair opportunity to appeal and have all the medical records considered as part of
her appeal or any other relief this office may deem appropriate.”
Appellant submitted a portion of a transcript of a June 3, 2011 hearing held in
conjunction with an EEOC case she filed. The transcript reveals that counsel questioned Kara
Szirotnyak, an employing establishment official, regarding why a December 21, 2006 medical
report was not received by OWCP until October 4, 2007. Ms. Szirotnyak indicated that she did
not know when this report was given to Ms. Sockow and noted that only Ms. Sockow could
answer that question. She stated that she did not know why there was a time lapse between the
production of the medical report and its receipt by OWCP.
In a June 11, 2013 decision, OWCP denied appellant’s request for further review of the
merits of her claim on the grounds that her request was untimely filed and failed to demonstrate
clear evidence of error. It noted that her reconsideration request was untimely because her
June 2013 request was not filed within one year of OWCP’s December 17, 2009 decision.
OWCP stated that appellant’s submitted evidence and argument did not show clear evidence of
error in its December 17, 2009 decision.5
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.6
5

OWCP stated, “[T]he allegations and references in [counsel’s] letter discuss potential errors or wrongdoing
committed by another federal agency and not [OWCP].”
6

20 C.F.R. § 10.607(a).

3

The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.7
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes “clear
evidence of error.”8 OWCP regulations and procedure provide that it will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows “clear evidence of error” on the part
of OWCP.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.10 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.14
ANALYSIS
In its June 11, 2013 decision, OWCP properly determined that appellant filed an untimely
request for reconsideration. Appellant’s reconsideration request was filed on June 6, 2013, more
than one year after OWCP’s December 17, 2009 decision terminating her compensation, and
therefore she must demonstrate clear evidence of error on the part of OWCP in issuing this
decision.

7

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

8

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

9

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.5a (October 2011). OWCP procedure further provides, “The term ‘clear evidence of error’ is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made a
mistake. For example, a claimant provides proof that a schedule award was miscalculated, such as a marriage
certificate showing that the claimant had a dependent but the award was not paid at the augmented rate. Evidence
such as a detailed, well-rationalized medical report which, if submitted before the denial was issued would have
created a conflict in medical opinion requiring further development, is not clear evidence of error.”
10

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

11

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

12

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

13

See Leona N. Travis, supra note 11.

14

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

4

Appellant has not demonstrated clear evidence of error on the part of OWCP in issuing
its December 17, 2009 decision. She did not submit the type of positive, precise and explicit
evidence which manifests on its face that OWCP committed an error.
Appellant, through counsel, alleged that in December 2009 she submitted relevant
medical evidence to Ms. Sockow, an official of the employing establishment, but that
Ms. Sockow intentionally failed to submit this evidence to OWCP in a timely manner. She
claimed that her compensation was wrongfully terminated because OWCP did not have all the
relevant medical evidence to consider before reaching its termination decision. Appellant
submitted the transcript of a June 3, 2011 EEOC hearing in which Ms. Szirotnyak, an employing
establishment official, indicated that she did not know why a December 21, 2006 medical report
was not received by OWCP until October 4, 2007. Ms. Szirotnyak indicated that she did not
know when the December 21, 2006 medical report was given to Ms. Sockow and stated that she
did not know why there was a lapse between the production of the medical report and its receipt
by OWCP in October 2007.
The Board notes that appellant’s wage-loss compensation and medical benefits were
terminated effective December 17, 2009 based on a May 14, 2009 report of Dr. Obianwu, a
Board-certified orthopedic surgeon serving as an impartial medical specialist. The evidence and
argument submitted by appellant in connection with her untimely reconsideration request does
not show clear evidence of error in OWCP’s determination that the opinion of Dr. Obianwu
justified its termination action. Appellant has alleged that certain medical evidence she
submitted to an employing establishment official in December 2009 was not passed on to OWCP
in a timely matter. The evidence she submitted does not establish this allegation and it remains
unclear how the potential actions of another agency would show clear evidence of error in
OWCP’s December 17, 2009 termination decision.
For these reasons, the evidence submitted by appellant does not raise a substantial
question concerning the correctness of OWCP’s December 17, 2009 decision and OWCP
properly determined that appellant did not show clear evidence of error in that decision.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.

5

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

